TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00624-CR


Charise Mertina Paschall, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY

NO. 2C07-04692, HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Charise Mertina Paschall seeks to appeal a judgment of conviction for failure to
identify.  The trial court has certified that:  (1) this is a plea bargain case and Paschall has no right
of appeal, and (2) Paschall waived her right of appeal.  The appeal is dismissed.  See Tex. R. App.
P. 25.2(a)(2), (d).


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   November 9, 2007
Do Not Publish